Charles F.Claiborne, Judge
This Is a suit on an open account.
Plaintiff alleges'that the Travelers Insurance Company ..........»..................-...... Fred W.Sinclair,nanager^employed the defendant,O.A.Minor,on a oommlsslon basis to solicit Insurance ; that the Company was to advance Minor oertain sums of money which would be credited by the commissions whloh Minor would earn,and that in the event his commissions did not satisfy the amount of the advanoes,the said Minor was to reimburse the excess;that Minor's overdraft la($350.96 ) Two Hundred and fifty 90-100 for. whloh he remains Indebted and for which^petitioner Is the transfe^ree and subrogated to the Company^rights against Minor.
The answer was a general denial.
There was judgment for-plaintiff and defendant has appealed.
The defendant testified that ho was employed verbally at a salary of $350 per month for three months.He is corroborated by his wife.But ^¡he Mr Slnolair who employed him denies this •the three reoelpts signed by the defendant bear out Mr Slnolair. They are,"dated January 31st for $100 ; February 13th' gg $75 and February 14th,and read as follows*
"Reoelved of F.W.Slnolair,manager for Louisiana of the Travelers Insurance Company,Hartford,Oonn($ 76 ) Seventy five dollars to be charged to my-aooount.This advance shall be repaid by »o on demand,unless satisfied my commissions *a other oompeneatlon^aoorued or aborulng^under my agreement wltji the Company *.
'*• Signed* O.A.Minor
*497It is admitted that the amount claimed by plaintiff is correct,If otherwise due . We are satisfied that the defendant was mistaken as to the nature of his oontraot,and that the Judgment of the trial Court is- oorreot.lt is therefore affirmed.
Judgment affirmed,
January 22nd 1923.